Smith, P. J.
*12tice: evidence: exception. The defendant further objects that the trial court erred in its action permitting the plaintiff to read in evidence the ordinance on which the prosecution was founded, but as no exception _ _ , was taken and preserved to the action of
MporactioM:cprósviolation of ordipóratíoñ: coilateral. *11The defendant was prosecuted and convicted for the violation of an ordinance of the city of Trenton. From the judgment of the circuit court he has prosecuted his appeal here and urges as the principal ground thereof that the record does not dis-*13the court in that regard we are powerless to review the same.
Mporations:Cprósiat"Ó'nno/°OTd™' tion. The defendant finally contends that the information which alleged that the defendant on, etc., within the corporate limits of said city “did then and there rent, keep, and occupy and have in his possession and under his control and management, a room ana rooms to which. a person and persons resorted for the purpose of prostitution and adultery contrary to and in violation of section 1 of the ordinance of said city entitled ‘ ‘An ordinance to punish offenders against public morals and decency.” The ordinance referred to, though given in evidence, was not preserved in the bill of exceptions. We are unable therefore to determine from an inspection of it whether the facts alleged in the complaint constitute a breach of such ordinance or not. The prosecution is but a civil action, and the sufficiency of the complaint must be determined by the same rules that govern other civil actions. If the complaint describes the offense in the language of the ordinance it is sufficient. St. Louis v. Weitzel, 130 Mo. 600. The complaint of this kind is not to be scanned so closely as if the proceeding were strictly of a criminal nature. State v. Weitzel, supra. Since the ordinance is not preserved in the record we may indulge the presumption that fhe complaint describes the infraction thereof substantially in the language of the same. Greater particularity is not required in a complaint under an ordinance of this description. The gist of the offense alleged is the keeping of rooms in the city for the criminal purposes specified in the complaint. There is no rule of pleading in civil cases requiring a more specific location of such rooms or the names of the frequenters of the same. It may be and no doubt is true that in cases of a -strictly criminal nature like *14that of State v. Morrison, 64 Mo. App. 507, and perhaps in certain quasi criminal cases the rule is much stricter in its requirements. As far as we are able to discover from the record before us the complaint is sufficient.
structions!'1" Of the fifteen instructions requested in the ease the court gave four for each side, which we think fairly submitted every issue arising in the case. Those given for defendant were exceedingly favorable to him. There is no merit in the defendant’s criticism of the plaintiff’s first instruction. It is not subject to the objection which defendant makes to it, as may be seen by a bare reference to it.
The case, as we think, has been fairly tried and the defendant has no just ground to find fault with the judgment which must be affirmed.
All concur.